Case 1:21-cv-02257-JPH-TAB Document 1 Filed 08/17/21 Page 1 of 4 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

COURTNEY HUNT,                                )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     ) CAUSE NO: 1:21-cv-2257
                                              )
THE HEALTH AND HOSPITAL                       )
CORPORATION OF MARION                         )
COUNTY a/k/a ESKENAZI HOSPITAL,               )
                                              )
               Defendant.                     )

                      COMPLAINT AND DEMAND FOR JURY TRIAL

       1.      Plaintiff, Courtney Hunt (“Hunt”), brings this action against Defendant, The Health

and Hospital Corporation of Marion County a/k/a Eskenazi Hospital (“Defendant”) , for unlawfully

violating her rights as protected by Title VII of the Civil Rights Act of 1964 (“Title VII”).

                                             PARTIES

       2.      Hunt has resided within the Southern District of Indiana at all relevant times.

       3.      Defendant is a political subdivision operating within the Southern District of Indiana.

                                 JURISDICTION AND VENUE

       4.      Jurisdiction is conferred on this Court by 28 U.S.C. § 1331; 42 U.S.C. § 1988; and

42 U.S.C. § 2000e-5(f)(3).

       5.      Hunt was an “employee” within the meaning of 42 U.S.C. § 2000e(f).

       6.      Defendant is an “employer” within the meaning of 42 U.S.C. § 2000e(b).

       7.      Hunt satisfied her obligations to exhaust her administrative remedies, having timely

filed a Complaint with the Indiana Civil Rights Commission (“ICRC”) based on race discrimination.

The ICRC found that “there is probable cause to believe that a discriminatory practice occurred. .
Case 1:21-cv-02257-JPH-TAB Document 1 Filed 08/17/21 Page 2 of 4 PageID #: 2




. .” The Equal Employment Opportunity Commission issued a right-to-sue notice to Hunt. She now

timely files her lawsuit.

       8.         Venue is proper in this Court.

                                    FACTUAL ALLEGATIONS

       9.         Hunt is an African-American female.

       10.        Defendant hired Hunt for the position of Violence Intervention Specialist on or about

April 24, 2017.

       11.        Hunt’s work performance met or exceeded Defendant’s legitimate expectations at all

relevant times.

       12.        Defendant fired Hunt on or about December 4, 2018.

       13.        Hunt had no notice her employment was in jeopardy when Defendant fired her.

       14.        Hunt received no discipline before Defendant fired her.

       15.        Defendant has accorded more favorable treatment to similarly-situated employees

who are not African-American, including, but not limited to, Amy Spinx (“Spinx”).

       16.        Spinx is not African-American.

       17.        Defendant took adverse employment actions against Hunt because of her race.

       18.        All reasons proffered by Defendant for adverse actions it took regarding Hunt’s

employment are pretextual.

       19.        Hunt has suffered injury and harm as a result of Defendant’s unlawful actions,

including, but not limited to, lost wages, lost benefits, inconvenience, humiliation, embarrassment,

anger, disgust, frustration, and similar emotions.




                                                   -2-
Case 1:21-cv-02257-JPH-TAB Document 1 Filed 08/17/21 Page 3 of 4 PageID #: 3




                                   RACE DISCRIMINATION

       20.     Hunt hereby incorporates paragraphs 1-19 of her Complaint.

       21.     Defendant fired Hunt because of her race.

       22.     Defendant’s unlawful actions were intentional, willful, and done in reckless disregard

of Hunt’s rights as protected by Title VII.

                                     REQUESTED RELIEF

       WHEREFORE, Plaintiff, Courtney Hunt, by counsel, respectfully requests that this Court

find for her and order that:

       1.      Defendant reinstate Hunt to the same position, salary, and seniority, or pay front pay

and benefits to her in lieu of reinstatement;

       2.      Defendant pay lost wages and benefits to Hunt;

       3.      Defendant pay compensatory damages to Hunt;

       4.      Defendant pay Hunt’s attorneys’ fees and costs incurred in litigating this action; and

       5.      Defendant pay to Hunt any and all other legal and/or equitable damages that this

Court determines appropriate and just to grant.




                                                -3-
Case 1:21-cv-02257-JPH-TAB Document 1 Filed 08/17/21 Page 4 of 4 PageID #: 4




                                                          Respectfully submitted,



                                                          John H. Haskin, Attorney No. 7576-49
                                                          Bradley L. Wilson, Attorney No. 21154-49
                                                          Shannon L. Melton, Attorney No. 29380-49
                                                          JOHN H. HASKIN & ASSOCIATES
                                                          255 North Alabama Street, 2nd Floor
                                                          Indianapolis, Indiana 46204
                                                          Telephone:      (317)955-9500
                                                          Facsimile:      (317)955-2570
                                                          Email:          jhaskin@jhaskinlaw.com
                                                                          bwilson@jhaskinlaw.com
                                                                          smelton@jhaskinlaw.com
                                                          Attorneys for Plaintiff, Courtney Hunt

                                    DEMAND FOR JURY TRIAL

           Plaintiff, Courtney Hunt, by counsel, respectfully requests a jury trial for all issues deemed

triable.

                                                          Respectfully submitted,



                                                          John H. Haskin, Attorney No. 7576-49
                                                          Bradley L. Wilson, Attorney No. 21154-49
                                                          Shannon L. Melton, Attorney No. 29380-49




                                                   -4-
